                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

RONALD LAMONT SUTTON,                            )
                                                 )
              Plaintiff,                         )
                                                 )
       v.                                        )          No. 4:21-cv-457-JCH
                                                 )
EASTERN DISTRICT OF MISSOURI                     )
FEDERAL COURT, et al.,                           )
                                                 )
              Defendants.                        )

                               MEMORANDUM AND ORDER

        This matter is before the Court upon review of the file. On May 4, 2021, the Court ordered

self-represented plaintiff Ronald Lamont Sutton to inform the Court, in writing and within twenty-

one (21) days, whether he was incarcerated on the date he filed his complaint. ECF No. 7. Plaintiff

has not complied as directed, and the time for doing so has passed. Consequently, this action will

be dismissed without prejudice for failure to comply with a Court order. See Fed. R. Civ. P. 41(b).

Furthermore, as discussed below, plaintiff’s complaint is subject to dismissal because it fails to

state a claim. See 28 U.S.C. § 1915(e)(2).

                                             Background

        On April 6, 2021, plaintiff filed this action in the United States District Court for the

Western District of Missouri. ECF No. 1. With his complaint, plaintiff requested leave to proceed

in forma pauperis without payment of court fees or costs. The case was subsequently transferred

to this Court pursuant to the federal venue statute, 28 U.S.C. § 1391(b), in part because plaintiff

was “currently [] confined at the Northeast Correctional Center in Bowling Green, Missouri.” ECF

No. 5 at 5. In the transfer Order, the Western District declined to make a determination regarding

the filing fee. Id.
       Plaintiff’s complaint was drafted on a ‘Prisoner Civil Rights’ form pursuant to 42 U.S.C.

§ 1983. ECF No. 1. In the section designated to state his name and address, plaintiff provided his

inmate registration number and indicated he was incarcerated at the Northeastern Correctional

Center (“NCC”). Id. at 2. In the space reserved to state his prisoner status, plaintiff checked the

box for “other” and wrote “false violation, etc. probation and parole, false imprisonment[.]” Id.

The return address on the envelope plaintiff used to mail his complaint was a residential address

located in Kennett, Missouri. Id. at 1-1; ECF No. 7 at 1.

       On May 4, 2021, the Court issued a Memorandum and Order informing plaintiff that his

complaint was unclear as to whether he was incarcerated at the time he filed his complaint or if he

was released on parole or probation. His prisoner status is critical to the disposition of this action

because he previously filed at least three civil cases while he was incarcerated, which were

dismissed as frivolous, malicious, or for failure to state a claim. See Sutton v. Dunklin Cty. Jail,

No. 1:09-CV-184-SNLJ (E.D. Mo. Dec. 23, 2009) (dismissed Jan. 15, 2010, under 28 U.S.C. §

1915(e)(2)(B) for being legally frivolous and failing to state a claim upon which relief could be

granted); Sutton v. Dolan, No. 1:09-CV-185-LMB (E.D. Mo. Dec. 23, 2009) (dismissed Jan. 27,

2010, under 28 U.S.C. § 1915(e)(2)(B) for same reasons); Sutton v. State of Mo., et al., No. 1:18-

CV-41-NCC (E.D. Mo. Feb. 20, 2018) (dismissed June 8, 2018, under 28 U.S.C. § 1915(e)(2)(B));

Sutton v. Maddox, et al., No. 4:19-CV-208-HEA (E.D. Mo. Feb. 11, 2019) (dismissed Aug. 15,

2019, under 28 U.S.C. § 1915(e)(2)(B)).

       As a result of plaintiff’s prior civil filings and dismissals, the Court informed him that if he

was incarcerated at the time he filed the instant action he would be subject to the “three strikes”

provision of 28 U.S.C. § 1915(g), which provides in relevant part:


                                                  2
         In no event shall a prisoner bring a civil action … under this section if the prisoner
         has, on three or more prior occasions, while incarcerated or detained in any facility,
         brought an action … in a court of the United States that was dismissed on the
         grounds that it is frivolous, malicious, or fails to state a claim upon which relief
         may be granted, unless the prisoner is under imminent danger of serious physical
         injury.

ECF No. 7 (citing 28 U.S.C. § 1915(g)). Prisoners who have had three previous civil lawsuits or

appeals dismissed as frivolous, malicious, or for failure to state a claim must prepay the entire

filing fee.1 Lyon v. Krol, 127 F.3d 763, 764 (8th Cir. 1997). In the Court’s review of plaintiff’s

complaint, the Court determined his allegations did not meet the imminent danger exception to the

three strikes rule. ECF No. 8 at 3.

         The Court informed plaintiff that in the event he was not incarcerated at the time of filing

his complaint, he would not be subject to the three strikes rule and would be eligible to proceed in

forma pauperis in this action. Consequently, plaintiff was directed to file a written response to the

May 4, 2021 Memorandum and Order informing the Court as to whether he was incarcerated on

the date he filed his complaint. If plaintiff was released on probation or parole, he was instructed

to include the date of his release within his written response. The Court directed the Clerk of Court

to mail the May 4, 2021 Memorandum and Order to the NCC in Bowling Green, Missouri, as well

as the Kennett, Missouri residential address listed on the envelope plaintiff used to mail his

complaint. ECF No. 7 at 4.

         On June 1, 2021, the Memorandum and Order sent to plaintiff at the NCC was returned to

the Court marked “return to sender,” “not deliverable as addressed,” and “unable to forward.” ECF



1
 Plaintiff previously filed cases in this Court which have been dismissed without prejudice pursuant to the three strikes
rule. See e.g., Sutton v. Jacques, et al., 1:20-cv-163-PLC (dismissed on Oct. 23, 2020), Sutton v. Corizon Health, et
al., 1:20-cv-160-HEA (dismissed on Oct. 29, 2020), Sutton v. Karshner, et al., 1:20-cv-14-SPM (dismissed on July 9,
2020), and Sutton v. St. Francis Medical Center, et al., 1:19-cv-212-SPM (dismissed on Dec. 5, 2019).
                                                           3
No. 8. The mailing sent to the Kennett, Missouri address was not returned and, thus, presumed to

have been received.

                                            Discussion

       To date, plaintiff has not responded to the May 4, 2021 Order directing him to inform the

Court, in writing, whether he was incarcerated on the date he filed his complaint. Plaintiff was

advised that his failure to timely comply would result in the dismissal of this action without

prejudice and without further notice. ECF No. 7 at 4. As a result, this action will be dismissed

without prejudice due to plaintiff’s failure to comply with this Court’s Order and his failure to

prosecute this case. See Fed. R. Civ. P. 41(b); see also Brown v. Frey, 806 F.2d 801, 803-04 (8th

Cir. 1986) (a district court has the power to dismiss an action for the plaintiff’s failure to comply

with any court order).

       Moreover, the Court notes that even if plaintiff had timely responded and was not

incarcerated at the time of filing, his complaint would be subject to dismissal because it fails to

state a claim. Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in

forma pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be

granted.

       Plaintiff filed this action against the “Eastern District of Missouri Federal Court, all

employees and clerks plus Judges” and “Schaefer Michelle, Clerk of Court.” Included with

complaint is a 16-page handwritten statement of the claim. The handwritten portion is presented

in a disorganized, lengthy, and repetitive fashion, making it difficult for the Court to decipher.

       Within his statement of the claim, plaintiff cites to two of his previously filed civil cases,

Sutton v. Daniels, et al., Case No. 4:19-cv-208-HEA, and Sutton v. Dunklin County, et al., Case


                                                  4
No. 1:19-cv-106-HEA, which were both dismissed for failure to state a claim on August 15, 2019

and February 28, 2020, respectively. Plaintiff appealed the latter case, which the Eighth Circuit

Court of Appeals dismissed on July 8, 2020 for failure to pay the filing fee. Plaintiff appears to

assert that those cases, as well as other cases he has filed, were dismissed with an “evil intent”

after “hiding evidence.” Plaintiff also appears to argue that the Eastern District of Missouri and all

the judges and clerks employed by the Court are subject to “municipal liability” for denying him

due process and subjecting him to cruel and unusual punishment. For relief, plaintiff seeks 56

trillion dollars.

        Plaintiff’s claims against the United States District Court are barred by the doctrine of

sovereign immunity. “Generally, sovereign immunity prevents the United States from being sued

without its consent.” Iverson v. United States, 2020 WL 5104268, at *1 (8th Cir. 2020). See also

Hinsley v. Standing Rock Child Protective Services, 516 F.3d 668, 671 (8th Cir. 2008) (stating that

“[i]t is well settled that the United States may not be sued without its consent”). Thus, in order to

sue the United States, a plaintiff must show a waiver of sovereign immunity. See VS Ltd.

Partnership v. Dep’t of Housing and Urban Development, 235 F.3d 1109, 1112 (8th Cir. 2000).

Such waiver must be “unequivocally expressed” and “cannot be implied.” See United States v.

King, 395 U.S. 1, 4 (1969). See also College Sav. Bank v. Florida Prepaid Postsecondary Educ.

Expense Bd., 527 U.S. 666, 682 (1999) (stating that “in the context of federal sovereign immunity

. . . it is well established that waivers are not implied”). Sovereign immunity also “bars claims

against federal officials in their official capacity unless a waiver is unequivocally expressed by

Congress. Coleman v. Espy, 986 F.2d 1184, 1189 (8th Cir. 1993). Plaintiff, here, has not shown a




                                                  5
basis upon which sovereign immunity has been expressly waived for his alleged claims against the

Eastern District of Missouri.

       Plaintiff’s claims against “all Judges” are also subject to dismissal. A judicial officer,

exercising the authority in which he or she is vested, is provided with immunity from suit.

Hamilton v. City of Hayti, Missouri, 948 F.3d 921 (8th Cir. 2020). “Like other forms of official

immunity, judicial immunity is an immunity from suit, not just from ultimate assessment of

damages.” Mireles v. Waco, 502 U.S. 9, 11 (1991). This immunity applies even when the judge is

accused of acting maliciously or corruptly. Pierson v. Ray, 386 U.S. 547, 554 (1967). See also

Woodworth v. Hulshof, 891 F.3d 1083, 1090 (8th Cir. 2018) (stating that “judicial immunity is not

overcome by allegations of bad faith or malice”). “[A] judge will not be deprived of his immunity

because the action he took was in error or was in excess of his authority.” Justice Network, Inc. v.

Craighead Cty., 931 F.3d 753, 760 (8th Cir. 2019).

       Two exceptions exist to a judge’s immunity. First, a judge does not have immunity for non-

judicial actions. Duty v. City of Springdale, Ark., 42 F.3d 460, 462 (8th Cir. 1994). Second, a judge

is not immune from lawsuits based on actions taken in the complete absence of jurisdiction. Id. In

this case, plaintiff has presented no allegations tending to show that any judges in the Eastern

District of Missouri took a non-judicial action or acted in the complete absence of jurisdiction.

Rather, plaintiff’s contention is that his cases should not have been dismissed. “Judicial immunity

is meant to protect judges from when making decisions during a case, even if their decisions were

malicious, corrupt, or erroneous.” Dinkins v. State of Mo., No. 42020 WL 5878034, at *11 (E.D.

Mo. Oct. 1, 2020), aff’d sub nom., 2021 WL 1747892 (8th Cir. 2021).




                                                 6
        Similarly, acts occurring in the furtherance of a clerk’s judicial duties are protected from

liability by judicial immunity. “[T]he filing of complaints and other documents is an integral part

of the judicial process” and clerks of a court are “protected by judicial immunity from damages

for civil rights violations committed in connection with the performance of such tasks.” Smith v.

Erickson, 884 F.2d 1108, 1111 (8th Cir.1989) (finding that a federal court clerk was entitled to

immunity from a suit by a plaintiff alleging that the clerk intentionally delayed filing his complaint

and lying about its whereabouts). Thus, plaintiff claims against the Eastern District of Missouri as

well as Court clerks, employees, and judges are subject to dismissal.

        Even if these defendants were not immune from suit, plaintiff has failed to state a claim

against them. A plaintiff must demonstrate a plausible claim for relief, which is more than a “mere

possibility of misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). That is, the complaint

must contain enough factual allegations to raise a right to relief above the speculative level. Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). See also Torti v. Hoag, 868 F.3d 666, 671

(8th Cir. 2017) (“Courts are not bound to accept as true a legal conclusion couched as a factual

allegation, and factual allegations must be enough to raise a right to relief above the speculative

level”). “While the court must accept allegations of fact as true . . . the court is free to ignore legal

conclusions, unsupported conclusions, unwarranted inferences and sweeping legal conclusions

case in the form of factual allegations.” Wiles v. Capitol Indem. Corp., 280 F.3d 868, 870 (8th Cir.

2002). Moreover, “[t]he essential function of a complaint under the Federal Rules of Civil

Procedure is to give the opposing party fair notice of the nature and basis or grounds for a claim,

and a general indication of the type of litigation involved.” Topchian v. JPMorgan Chase Bank,

N.A., 760 F.3d 843, 848 (8th Cir. 2014).


                                                   7
        Here, plaintiff’s complaint fails to provide any indication of what these defendants did or

did not do to harm him. Instead, his allegations consist of broad statements, vague and

disconnected assertions, and legal conclusions regarding the dismissal of previous cases he filed

in this Court. Plaintiff does not provide a factual basis for how the defendants violated his due

process rights or subjected him to cruel and unusual punishment. Plaintiff has failed to provide a

short and plain statement of his claim showing that he is entitled to relief, as required by the Federal

Rules of Civil Procedure. See Fed. R. Civ. P. 8(a)(2). He has also failed to present factual

allegations sufficient to raise his right to relief above the speculative level. Therefore, for these

reasons as well, plaintiff’s claims against the “Eastern District of Missouri Federal Court, all

employees and clerks plus Judges” and “Schaefer Michelle, Clerk of Court” are subject to

dismissal.

        Accordingly,

        IT IS HEREBY ORDERED that this action is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.

        IT IS HEREBY CERTIFIED than an appeal from this dismissal would not be taken in

good faith.

Dated this _8th____ day of July, 2021.



                                                \s\ Jean C. Hamilton
                                                JEAN C. HAMILTON
                                                UNITED STATES SENIOR DISTRICT JUDGE




                                                   8
